        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 CONNECTICUT FAIR HOUSING
 CENTER and CARMEN ARROYO,

                 Plaintiffs,
                                             Case No. 3:18cv00705-VLB
       v.

 CORELOGIC RENTAL PROPERTY
 SOLUTIONS, LLC,

                Defendant.

       DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
        REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

      Defendant, CoreLogic Rental Property Solutions, LLC (“RPS”), by counsel,

hereby submits this reply memorandum in support of its motion to dismiss.

                                   INTRODUCTION

      RPS is not a landlord, and it does not establish the criteria by which

prospective tenants are evaluated.       RPS also is not informed of the race or

disability status of individuals at the time of their application. Yet, RPS has been

sued for discrimination in the housing process on the basis of applicants’ disability

status and race. Those claims all fail. What is left is Plaintiffs’ claim under the Fair

Credit Reporting Act (“FCRA”), which is the statute that does apply to RPS’s

activities, and which can be addressed at the appropriate time.

      The majority of Plaintiffs’ opposition is spent addressing straw man

arguments not made by RPS. Those arguments can be disregarded. In its opening

brief, RPS demonstrated that the Complaint must be dismissed (in part) on multiple

grounds, and those grounds are sufficient to dismiss the relevant causes of action,

and thus they are all that the Court need consider at this juncture.
       Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 2 of 12



      First, RPS noted how the statutory provisions of the federal Fair Housing Act

(“FHA”) and accompanying regulations do not apply to RPS, as a tenant screening

company. Plaintiffs provide no support for such an attempted enlargement of the

law, instead citing to cases addressing other provisions of the FHA not at issue.

      Second, even if the statute did apply to RPS, it would not apply in this

circumstance, where WinnResidential Connecticut, LLC (“WinnResidential”) set

the criteria that were technologically applied by RPS through the CrimSAFE

product. In response, Plaintiff advances legally-confused notions of “proximate”

causation and “agency” that are unsupported by the allegations in the Complaint.

      Third, RPS noted that the FHA does not apply to Plaintiffs’ “file disclosure”

claim, which is a statutory right under the Fair Credit Reporting Act (“FCRA”), and

which is entirely unrelated to the residential application process.

      Fourth, under binding precedent, Plaintiffs cannot create an inference of

discriminatory intent from a claim of disparate impact, nor have they provided any

statistics showing any disparate impact with respect to their file disclosure claim.

      Finally, Plaintiffs’ “catchall” claim in Count VI under the Connecticut Unfair

Trade Practices Act (“CUTPA”) fails because the policies in question and alleged

damages were not caused by any policy decisions made by RPS, and also because

the free file disclosure request does not implicate trade or commerce.

                                    ARGUMENT

I.    RPS is not subject to the FHA, thus requiring the dismissal of Counts I-III.

      In its opening brief, RPS demonstrated how the plain language of 42 U.S.C.

§§ 3604(a), (b), and (f) apply only to those entities providing housing and/or

financing its sale. RPS further provided citations to the legislative history of the

                                         2
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 3 of 12



statute and its official regulations, which confirm that “[e]ven the most expansive

interpretations of section 3604(a) do not extend liability beyond those entities that

actually provide housing or those that are integrally involved in the sale or

financing of real estate.” Steptoe v. Beverly Area Planning Assoc., 674 F. Supp.

1313, 1319 (N.D. Ill. 1987).   That conclusion is further “strengthened by the

availability of more apt federal statutory schemes” like the FCRA, which do govern

tenant screening. Frederick v. Capital One Bank, et al., No. 14-cv-5460, 2015 U.S.

Dist. LEXIS 125111, at *7 (S.D.N.Y. Sep. 17, 2015).

      In contrast, Plaintiffs do not identify a single case or other form of on-point

legislative guidance supporting their attempted stretching of the FHA to embrace

screening companies.1 Instead, Plaintiffs rely on United States v. Space Hunters,

Inc., 429 F. 3d 416 (2d Cir. 2005), for the proposition that the Second Circuit has

rejected the application of the FHA only to dwelling owners or their agents. (Mem.

Opp. at 7.) But, Space Hunters interpreted a different provision of the FHA than

those at issue here. In Space Hunters, the court interpreted 42 U.S.C. § 3604(c),

which prohibits “any notice, statement or advertisement, with respect to the sale

or rental of a dwelling that indicates” a discriminatory preference. 429 F.3d at 424.



1 In their only attempt to address the statutory language or regulatory guidance,
Plaintiffs cite to the HUD regulation that prohibits “employing codes or other
devices to segregate or reject applicants.” That is a red herring. “Codes,” in the
FHA context, refer to labels assigned to correspond to an individual’s race, thereby
flagging the applicant’s race for consideration by the decision-maker. See United
States v. Habersham Props, Inc., 319 F. Supp. 2d 1336, 1371 (N.D. Ga. 2003)
(marking applicants’ cards with “A” or “B” to indicate race). The regulation does
not apply to the use of a facially-neutral computer algorithm, and Plaintiffs can
point to no authority supporting such an expansive application. RPS also does not
“reject” applicants. Instead, WinnResidential does that, which underscores that
the statute is meant to apply to landlords and not their background screeners.

                                          3
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 4 of 12



Section § 3604(c) is broader in scope than §§ 3604, (a), (b) and (f), the latter of which

limit their application to actors that “refuse to sell or rent,” “refuse to negotiate,”

or discriminate in the “sale or rental” of a dwelling. Thus, courts have interpreted

§ 3604(c) more broadly. The Second Circuit’s (unsurprising) determination that §

3604(c) applied to a company that advertised housing provides no support for

Plaintiffs’ attempted reading of §§ 3604(a), (b) and 3604(f).

      Likewise, Plaintiffs claim Mazzocchi v. Windsor Owners Corp., 204 F. Supp.

3d 583 (S.D.N.Y. 2016), supports the imposition of FHA liability on background

screeners. (Mme. Opp. at 7-8.) It does not. In Mazzocchi, liability attached to the

corporation that owned the building; an entity that would fall under the purview of

the FHA. Id. at 590. The corporation was not a screening company. The court used

the “broad and inclusive” language cited by Plaintiffs in considering whether post-

acquisition conduct – discrimination that occurs after the initial sale or rental of a

dwelling – could give rise to FHA liability. Id. at 607-08. In finding it could, the court

did not read the statute broadly in the context of who it applied to, but rather the

timing of the conduct. See id.

      Indeed, when faced with the question of who could be liable under the FHA,

the court in Mazzocchi found the managing agent of the building could not be liable

under the FHA. 204 F. Supp. 3d at 616. Because the managing agent was not

“authorized to make decisions regarding the termination of [the plaintiff’s] lease or

the commencement of the ejectment proceeding,” the court dismissed the claims

against it. Id. Like the managing agent, RPS does not decide which criminal

records will disqualify a potential tenant, and it cannot be held liable under the FHA.



                                            4
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 5 of 12



II.   RPS did not “cause” disqualification, which requires dismissal of Count I.

      For the reasons stated above, the FHA does not apply to the alleged activities

of RPS. But, assuming arguendo that it does so apply, Plaintiffs must prove that

RPS’s conduct was the actual cause of the alleged damages in order to state a FHA

claim. See id. Attempting to satisfy that requirement, Plaintiffs’ brief is replete with

statements to the effect that RPS “make[s] rental admission decisions.” (See, e.g.,

Mem. Opp. at p. 6.) But, that statement is contradicted by the actual facts alleged

in the Complaint, where Plaintiffs admit – as they must – that WinnResidential is

the entity that established the “criteria” by which criminal record histories can be

“disqualifying,” and that CrimSAFE is merely a “technological tool” used by those

landlords “when criminal records are found that do not meet the criteria you

establish for your community. (Compl. ¶¶ 35-36) (emphases added).

      This is not a matter of “characterization,” as claimed by Plaintiffs. (Mem.

Opp. at 20.) Instead, it is the language of the documents that Plaintiffs cite to in the

Complaint. (See Compl. ¶ 32 n.6.) “[A] party cannot amend its pleading through

its opposition brief,” Maxim Grp. LLC v. Life Partners Holdings, Inc., 690 F. Supp.

2d 293, 308 (S.D.N.Y. 2010), which is what Plaintiffs are now attempting.

      With the factual allegations clear that WinnResidential set the “criteria” for

what records would be disqualifying, and that CrimSAFE was the “technology” that

displayed whether such records were found, Plaintiffs are forced to mount a series

of misguided arguments.

      First, they claim that RPS’s is “no different” than an “agent to whom a

landlord might entrust tenant-selection decisions.” (Mem. Opp. at 10.) Plaintiffs

then cite cases holding that “employers” can be liable for discrimination by their

                                           5
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 6 of 12



employees and that and “real estate agents” can give rise to liability against their

principals. See id. Those cases are unlike the allegations here. RPS is plainly not

an “employee” of WinnResidential. RPS also did not allegedly agree to “control”

any tenancy decisions at the request of WinnResidential, which would be required

for agency status. See RESTATEMENT (SECOND), 1 Agency § 1, comment b (1958).

      Second, Plaintiffs assert that “CrimSAFE proximately causes a denial even

if the landlord makes the final admission decision.” (Mem. Opp. at 11.) That

“causation” argument misses the mark. Curiously, Plaintiffs do not mention the

Supreme Court’s most recent statements in Bank of Am. Corp. v. City of Miami, 197

L. Ed. 2d 678 (2014), regarding the standard for “proximate causation” under the

FHA, instead citing to dated cases in other statutory contexts. In reversing and

remanding the lower court’s finding of proximate cause, the Supreme Court in City

of Miami held that “proximate cause under the FHA requires some direct relation

between the injury asserted and the injurious conduct alleged,” and that

“foreseeability” of damages from challenged conduct is not sufficient.” Id. at 690.2

      Here, WinnResidential’s policies were the direct cause of the denial. RPS is

not alleged to have set those policies or to have exercised discretion with respect

to those policies. Instead, the Complaint confirms the opposite. The requirement

of a “direct relation” to the alleged injury to ground proximate cause is also


2 Plaintiffs cite to Staub v. Proctor Hospital, 562 U.S. 411 (2011), which considered
the actions of an “agent” employee and his direct supervisor, and which stood for
the common-sense proposition that an employee could discriminate in the exercise
of his discretion, even if his discrimination was also later independently ratified by
the supervisor. Id. at 419. That case is wholly inapposite, as RPS is not an
“employee” of WinnResidential, and RPS simply implemented the specifications
selected by WinnResidential; it did not exercise its own discretion in any
“discriminatory” way like the subordinate employee in Staub.

                                          6
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 7 of 12



consistent with the regulatory scope of the FHA, which applies to persons who

have “control” over landlord and home financers. 24 C.F.R. § 100.7(a)(iii). Indeed,

a “disparate impact” could only plausibly be caused by the entities making housing

decisions (i.e., landlords), and it can only be remedied by those entities, which

underscores the limits of causation under the FHA, as affirmed in City of Miami.

Accordingly, proximate cause is lacking, and Plaintiffs’ attempts to create

redundant FHA liability against a screening company must be rejected.3

III.   Plaintiffs’ claims of an FHA violation in Counts II and III must be dismissed.

       Plaintiffs’ FCRA-governed file disclosure request to RPS stands totally

independent from Mr. Arroyo’s earlier application for housing, both in time and in

substance. Nonetheless, in Counts II and III, Plaintiffs attempt to shorehorn their

FCRA claim regarding file disclosures into a claim under the FHA, arguing that RPS

discriminates against disabled individuals by requiring conservators to submit a

power of attorney to receive a consumer file. (See Compl. ¶¶ 201, 207.)

       In an attempt to link the file disclosure process to housing, Plaintiffs again

posit the hypothetical that, if they had obtained a copy of Mr. Arroyo’s consumer

after the initial housing decision was made, they could have presented the file to

WinnResidential to “reconsider [the] application.” (Mem. Opp. at p. 35.) Plaintiffs

do not plead that Mr. Arroyo was not charged with theft or that WinnResidential



3
 Contrary to Plaintiffs’ argument, this case bears close resemblance to the facts in
Wheatley Heights Neighborhood Coal v. Jenna Resales Co., 447 F. Supp. 838
(E.D.N.Y. 1978). There, the plaintiffs attempted to vicariously assign FHA liability
to MLS, which functioned “as a clearinghouse for information regarding residential
properties listed with participating brokers.” Id. at 840. The court found MLS could
not be held liable under the FHA. Similarly, here, RPS acts as a clearinghouse for
information regarding criminal records and cannot be held liable under the FHA.

                                          7
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 8 of 12



would have changed its decision through such attempted negotiations. Indeed,

every indication was to the contrary, as Plaintiffs allege they had to initiate

administrative action against WinnResidential in order to obtain such a reversal

more than a year later. (Compl. ¶ 100.) That later reversal also only confirms that

WinnResidential is in charge of housing decisions, further refuting any “agency”

theory as to the activities of RPS.

      In their brief, Plaintiffs identify no case supporting the viability of an FHA

claim in this attenuated context. Indeed, “[c]ountless private and official decisions

may affect housing in some remote and indirect manner, but the Fair Housing Act

requires a closer causal link between housing and the disputed action.” Jersey

Heights Neighborhood Assoc. v. Glendening, 174 F.3d 180, 192 (4th Cir. 1999).

IV.   Plaintiffs’ claims of disparate treatment must be dismissed.

      “The Supreme Court has held unequivocally that discriminatory intent may

not be inferred solely from the disproportionate impact of a particular measure

upon one race.” Dowell v. Board of Educ., 778 F. Supp. 1144, 1192 (W.D. Ok. 1991)

(citing Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264

(1977)). Yet, that is all Plaintiffs have alleged here with respect to their claims for

race discrimination under Count I. (See Compl. ¶ 108) (“Defendant’s discriminatory

intent can be inferred because of the overwhelming racial and ethnic disparity

among those with criminal records.”).         Plaintiffs are bound to the theories

advanced in their pleadings.

      The many pages Plaintiffs now spend in their opposition brief seeking to

infer intent from the alleged disparate impact fails under hornbook law. (Mem. Opp.

at 30-32.) All of the alleged “evidence” of intent stems from the claimed disparate

                                          8
        Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 9 of 12



impact. See id. And, that “interference-from-impact” is all Plaintiffs could possibly

muster, as there is no allegation that RPS treated Mr. Arroyo differently from any

other applicant vis-à-vis the CrimSAFE product based on his race, or that RPS even

knew Ms. Arroyo’s race at all (which it did not). Further, because RPS did not

implement the policy disqualifying applicants with criminal records, it cannot be

said to have developed any intent with respect to that policy.

      Additionally, as to the disability discrimination claims in Counts II and III,

there is no allegation that RPS treated any non-disabled individuals any differently

with respect to its alleged requirement that consumers supply an executed power

of attorney when requesting a copy of another consumer’s file. Hence, there is no

basis to allege disparate treatment on the basis of disability.

V.    Plaintiffs’ claims of disparate impact must be dismissed.

      Plaintiffs’ race-based disparate impact claim under Count I fails for lack of a

policy attributable to RPS sufficient to ground proximate causation. Claims of

disparate impact carry a “robust causality requirement.” Texas Dept. of Housing

and Comm. Affairs v. Inclusive Comm. Project, Inc., 135 S. Ct. 2507, 2523 (2015).

And, for the reasons above, all of Plaintiffs’ arguments claiming that RPS

“proximately” caused any housing-related injury for Mr. Arroyo lack merit.

      Plaintiffs’ disability-related disparate impact claims under Counts II and III

also fail because Plaintiffs have not provided statistical support for their claims.

Plaintiffs still present no evidence to plausibly show that the policy affected any

other disabled individual apart from Mr. Arroyo. The generalized statements that

permeate Plaintiff’s opposition brief regarding the number of adults in Connecticut

subject to a conservatorship, see Mem. Opp. at p. 37, are insufficient.

                                          9
       Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 10 of 12



VI.   Plaintiffs’ claims under the CUTPA must be dismissed.

      Plaintiffs misstate RPS’s arguments regarding why the CUTPA claims must

fail, with Plaintiffs instead making wide-ranging “policy” arguments. Plaintiffs

bring CUTPA claims for: (1) RPS’ provision of the CrimSAFE product; and (2) RPS’

file disclosure policy. (Compl. ¶ 226.) Each iteration of the CUTPA claim fails.

      First, with regard to the file disclosure claim, CUTPA requires a plaintiff to

prove “that the defendant engaged in unfair or deceptive acts or practices in the

conduct of any trade or commerce . . . and plaintiff suffered ascertainable loss of

money or property as a result of the defendant’s acts or practices.” Parola v.

Citibank, S.D., 894 F. Supp. 2d 188, 2014 (D. Conn. 2012).       A free FCRA file

disclosure does not implicate the types of commercial transaction contemplated

by the statute.4   And, the cases cited by Plaintiffs stating that a “consumer

relationship” is not required still support the proposition that the conduct must

occur in some form of commercial context. Nastro v. D’Onofrio, 263 F. Supp. 2d

446 (D. Conn. 2003) (transfer of stock certificates); Larsen Chelsey Realty Co. v.

Larsen, 232 Conn. 480 (1995) (fraud between real estate brokerage firms).

      Second, with respect to the provision of the CrimSAFE product, Plaintiffs

cannot prove causation. To state a claim under the CUTPA, a plaintiff “must prove

that the ascertainable loss was caused by . . . the prohibited act.” Id. at 205. For

the reasons set forth above, any ascertainable loss of housing was only possibly

caused by the actions of WinnResidential, not RPS.



4 Plaintiffs’ claim that “numerous” CUTPA file-disclosure cases have been brought
is incorrect. (Mem. Opp. at 42.) In both cases cited, the court did not consider
whether a file disclosure was made in connection with “trade or commerce.”

                                        10
Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 11 of 12



                        Respectfully submitted,


                        By: /s/ Daniel W. Cohen
                            Daniel W. Cohen (Bar No. CT 30467)
                            TROUTMAN SANDERS LLP
                            875 Third Avenue
                            New York, NY 10022
                            Telephone: (212) 704-6000
                            Facsimile: (202) 704-6288
                            Email: dan.cohen@troutman.com

                            Counsel for Defendant CoreLogic Rental
                            Property Solutions, LLC




                              11
           Case 3:18-cv-00705-VLB Document 33 Filed 10/18/18 Page 12 of 12



                                CERTIFICATE OF SERVICE

           I hereby certify that on October 18, 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through

the Court’s CM/ECF System.


                                                 By: /s/ Daniel W. Cohen

                                                 Daniel W. Cohen (Bar No. ct 30467)
                                                 TROUTMAN SANDERS LLP
                                                 875 Third Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 704-6000
                                                 Facsimile: (212) 704-5901
                                                 Email: dan.cohen@troutman.com




                                            12
36684949
